DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on April 21,2022 has been entered. Claims 15 and 26 have been amended. No claims are canceled. No claims have been added. Claims 1-38 are still pending in this application, with claims 1, 15, 29 and 34 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
-means for receiving from a serving base station, means for receiving assistance data, means for determining  a target base station, means for performing handover and means for performing positioning measurements in claim 29.
-means for determining a candidate target base station, and means for selecting the candidate target base station in claim 30.
-means for identifying frequency resources associated with candidate target base stations and means for selecting a candidate target base station in claim 31.
-means for selecting a candidate target base station in claim 32.
-means for selecting a candidate target base station in claim 33.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPub 2021/01125475), hereinafter referred to as Kim in view of Racz et al. (U.S. PGPub 2014/0295884), hereinafter referred to as Racz.
Regarding claim 1, Kim teaches a method for supporting positioning of a user equipment (UE) in a wireless network performed by the UE, the method comprising: 
receiving from a serving base station a conditional reconfiguration information comprising a list of at least one candidate target base station and associated resources for handover (The source cell may transmit a conditional reconfiguration to the UE. The conditional configuration may comprise a conditional reconfiguration for each of the candidate target cells (e.g., target cell 1, target cell 2). The conditional reconfiguration for the target cells may comprise target cell configuration for the target cells. The target cell configuration for the target cells may comprise RRC reconfiguration parameters associated with a mobility to the target cell, including information on resources reserved for the mobility to the target cell; See [0140]); 
determining a target base station for handover based on the list of at least one candidate target base station (the UE may perform an evaluation of the mobility condition for the candidate target cells and select a target cell for a mobility among the candidate target cells. For example, the UE may perform measurements on the candidate target cells, and determine whether a candidate target cell satisfies a mobility condition for the candidate target cell among the candidate target cells based on a result of the measurements on the candidate target cells. If the UE identifies that the target cell 1 satisfies a mobility condition for the target cell 1, the UE may select the target cell 1 as a target cell for the mobility; See [0142]); and
performing handover to the target base station (The UE may perform a random access to the selected target cell (e.g., target cell 1); See [0143]). 
Kim fails to teach receiving assistance data for positioning measurements and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and performing positioning measurements based on the assistance data.
Racz teaches receiving assistance data for positioning measurements (The first radio network node may also distribute any assistance data that the UE might require to perform the positioning measurements; See [0046]) and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data (The UE transmits a measurement report of signal strength of difference cells indicating a handover to a target cell, e.g. the second cell, wherein this suggests that the target has been determined from the available targets based on the assistance data used for the measurement reporting; See [0085]) and performing positioning measurements based on the assistance data (The positioning node may receive the positioning measurement reports from the UE; See [0028]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim to include receiving assistance data for positioning measurements and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and performing positioning measurements based on the assistance data taught by Racz in order to optimize handover and minimize delays.
Regarding claim 15, Kim teaches a user equipment (UE) in a wireless network configured for supporting positioning of the UE, the UE comprising: 
an wireless transceiver configured to wirelessly communicate with entities in the wireless network (See Fig. 14, #1430); 
at least one memory (See Fig. 14, #1420); 
at least one processor coupled to the wireless transceiver and the at least one memory (See Fig. 14, #1410), wherein the at least one processor is configured to: 
receive from a serving base station, via the wireless transceiver, a conditional reconfiguration information comprising a list of at least one candidate target base station and associated resources for handover (The source cell may transmit a conditional reconfiguration to the UE. The conditional configuration may comprise a conditional reconfiguration for each of the candidate target cells (e.g., target cell 1, target cell 2). The conditional reconfiguration for the target cells may comprise target cell configuration for the target cells. The target cell configuration for the target cells may comprise RRC reconfiguration parameters associated with a mobility to the target cell, including information on resources reserved for the mobility to the target cell; See [0140]); 
determine a target base station for handover based on the list of at least one candidate target base station (the UE may perform an evaluation of the mobility condition for the candidate target cells and select a target cell for a mobility among the candidate target cells. For example, the UE may perform measurements on the candidate target cells, and determine whether a candidate target cell satisfies a mobility condition for the candidate target cell among the candidate target cells based on a result of the measurements on the candidate target cells. If the UE identifies that the target cell 1 satisfies a mobility condition for the target cell 1, the UE may select the target cell 1 as a target cell for the mobility; See [0142]); and
perform, via the wireless transceiver, handover to the target base station (The UE may perform a random access to the selected target cell (e.g., target cell 1); See [0143]). 
Kim fails to teach receiving, via the wireless transceiver, assistance data for positioning measurements and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and performing, via the wireless transceiver, positioning measurements based on the assistance data.
Racz teaches receiving assistance data for positioning measurements (The first radio network node may also distribute any assistance data that the UE might require to perform the positioning measurements; See [0046]) and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data (The UE transmits a measurement report of signal strength of difference cells indicating a handover to a target cell, e.g. the second cell, wherein this suggests that the target has been determined from the available targets based on the assistance data used for the measurement reporting; See [0085]) and performing positioning measurements based on the assistance data (The positioning node may receive the positioning measurement reports from the UE; See [0028]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim to include receiving assistance data for positioning measurements and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and performing positioning measurements based on the assistance data taught by Racz in order to optimize handover and minimize delays.

Regarding claim 29, Kim teaches a user equipment (UE) in a wireless network configured for supporting positioning of the UE, the UE comprising: 
means for receiving (transceiver; See Fig. 14, #1430) from a serving base station a conditional reconfiguration information comprising a list of at least one candidate target base station and associated resources for handover (The source cell may transmit a conditional reconfiguration to the UE. The conditional configuration may comprise a conditional reconfiguration for each of the candidate target cells (e.g., target cell 1, target cell 2). The conditional reconfiguration for the target cells may comprise target cell configuration for the target cells. The target cell configuration for the target cells may comprise RRC reconfiguration parameters associated with a mobility to the target cell, including information on resources reserved for the mobility to the target cell; See [0140]); 
means for determining (See Fig. 14, #1410) a target base station for handover based on the list of at least one candidate target base station (the UE may perform an evaluation of the mobility condition for the candidate target cells and select a target cell for a mobility among the candidate target cells. For example, the UE may perform measurements on the candidate target cells, and determine whether a candidate target cell satisfies a mobility condition for the candidate target cell among the candidate target cells based on a result of the measurements on the candidate target cells. If the UE identifies that the target cell 1 satisfies a mobility condition for the target cell 1, the UE may select the target cell 1 as a target cell for the mobility; See [0142]); and
means for performing (See Fig. 14, #1410) handover to the target base station (The UE may perform a random access to the selected target cell (e.g., target cell 1); See [0143]).
Kim fails to teach means for receiving assistance data for positioning measurements and means for determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and means for performing positioning measurements based on the assistance data.
Racz teaches receiving assistance data for positioning measurements (The first radio network node may also distribute any assistance data that the UE might require to perform the positioning measurements; See [0046]) and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data (The UE transmits a measurement report of signal strength of difference cells indicating a handover to a target cell, e.g. the second cell, wherein this suggests that the target has been determined from the available targets based on the assistance data used for the measurement reporting; See [0085]) and performing positioning measurements based on the assistance data (The positioning node may receive the positioning measurement reports from the UE; See [0028]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim to include receiving assistance data for positioning measurements and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and performing positioning measurements based on the assistance data taught by Racz in order to optimize handover and minimize delays.

Regarding claim 34, Kim teaches a non-transitory computer readable storage medium including program code stored thereon (See [0013]), the program code is operable to configure at least one processor in a user equipment (UE) in a wireless network configured for supporting positioning of the UE, comprising: 
program code to receive from a serving base station a conditional reconfiguration information comprising a list of at least one candidate target base station and associated resources for handover (The source cell may transmit a conditional reconfiguration to the UE. The conditional configuration may comprise a conditional reconfiguration for each of the candidate target cells (e.g., target cell 1, target cell 2). The conditional reconfiguration for the target cells may comprise target cell configuration for the target cells. The target cell configuration for the target cells may comprise RRC reconfiguration parameters associated with a mobility to the target cell, including information on resources reserved for the mobility to the target cell; See [0140]);
program code to determine a target base station for handover based on the list of at least one candidate target base station (the UE may perform an evaluation of the mobility condition for the candidate target cells and select a target cell for a mobility among the candidate target cells. For example, the UE may perform measurements on the candidate target cells, and determine whether a candidate target cell satisfies a mobility condition for the candidate target cell among the candidate target cells based on a result of the measurements on the candidate target cells. If the UE identifies that the target cell 1 satisfies a mobility condition for the target cell 1, the UE may select the target cell 1 as a target cell for the mobility; See [0142]); and
program code to perform handover to the target base station (The UE may perform a random access to the selected target cell (e.g., target cell 1); See [0143]).
Kim fails to teach receiving assistance data for positioning measurements and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and performing positioning measurements based on the assistance data.
Racz teaches receiving assistance data for positioning measurements (The first radio network node may also distribute any assistance data that the UE might require to perform the positioning measurements; See [0046]) and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data (The UE transmits a measurement report of signal strength of difference cells indicating a handover to a target cell, e.g. the second cell, wherein this suggests that the target has been determined from the available targets based on the assistance data used for the measurement reporting; See [0085]) and performing positioning measurements based on the assistance data (The positioning node may receive the positioning measurement reports from the UE; See [0028]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer readable storage medium of Kim to include receiving assistance data for positioning measurements and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data and performing positioning measurements based on the assistance data taught by Racz in order to optimize handover and minimize delays.

Claims 6, 20, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Racz as applied to claims 1, 15, 29 and 34 above, and further in view of Masuda et al. (U.S. PGPub 2004/0166858), hereinafter referred to as Masuda.
Regarding claim 6, Kim in view of Racz fails to teach the method of claim 1, wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: identifying frequency resources associated with candidate target base stations that will degrade the positioning measurements; and selecting a candidate target base station that will minimize degradation of the positioning measurements.  
Masuda teaches wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: identifying frequency resources associated with candidate target base stations that will degrade the positioning measurements and selecting a candidate target base station that will minimize degradation of the positioning measurements (See [0010] and [0014]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim in view of Racz to include wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: identifying frequency resources associated with candidate target base stations that will degrade the positioning measurements and selecting a candidate target base station that will minimize degradation of the positioning measurements taught by Masuda in order to minimize loss and delays.
	
Regarding claim 20, Kim in view of Racz fails to teach the UE of claim 15, wherein the at least one processor is configured to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data by being configured to: identify frequency resources associated with candidate target base stations that will degrade the positioning measurements; and select a candidate target base station that will minimize degradation of the positioning measurements.  
Masuda teaches wherein the at least one processor is configured to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data by being configured to: identify frequency resources associated with candidate target base stations that will degrade the positioning measurements and select a candidate target base station that will minimize degradation of the positioning measurements (See [0010] and [0014]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim in view of Racz to include wherein the at least one processor is configured to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data by being configured to: identify frequency resources associated with candidate target base stations that will degrade the positioning measurements and select a candidate target base station that will minimize degradation of the positioning measurements taught by Masuda in order to minimize loss and delays.

Regarding claim 31, Kim in view of Racz fails to teach the UE of claim 29, wherein the means for determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: Qualcomm Ref. No. 207407 63 means for identifying frequency resources associated with candidate target base stations that will degrade the positioning measurements; and means for selecting a candidate target base station that will minimize degradation of the positioning measurements.  
Masuda teaches wherein the means for determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: Qualcomm Ref. No. 207407 63 means for identifying frequency resources associated with candidate target base stations that will degrade the positioning measurements; and means for selecting a candidate target base station that will minimize degradation of the positioning measurements (See [0010] and [0014]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim in view of Racz to include wherein the means for determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: Qualcomm Ref. No. 207407 63 means for identifying frequency resources associated with candidate target base stations that will degrade the positioning measurements; and means for selecting a candidate target base station that will minimize degradation of the positioning measurements taught by Masuda in order to minimize loss and delays.

Regarding claim 36, Kim in view of Racz fails to teach the non-transitory computer readable storage medium of claim 34, wherein the program code to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: program code to identify frequency resources associated with candidate target base stations that will degrade the positioning measurements; and program code to select a candidate target base station that will minimize degradation of the positioning measurements.  
Masuda teaches wherein the program code to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: program code to identify frequency resources associated with candidate target base stations that will degrade the positioning measurements; and program code to select a candidate target base station that will minimize degradation of the positioning measurements (See [0010] and [0014]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim in view of Racz to include wherein the program code to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: program code to identify frequency resources associated with candidate target base stations that will degrade the positioning measurements; and program code to select a candidate target base station that will minimize degradation of the positioning measurements taught by Masuda in order to minimize loss and delays.

Claims 8, 22, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Racz as applied to claims 1, 15, 29 and 34 above, and further in view of Sayeed et al. (U.S. PGPub 2016/0353299), hereinafter referred to as Sayeed.
Regarding claim 8, Kim in view of Racz fails to teach the method of claim 1, wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises selecting a candidate target base station that provides a higher net throughput relative to other candidate target base stations.  
Sayeed teaches wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises selecting a candidate target base station that provides a higher net throughput relative to other candidate target base stations (once the UE 105 completes the prediction of the throughput in each neighboring cell (and/or each component carrier), the UE 105 selects one of neighboring/target cells (e.g., one of cells 102 to 104) having the highest predicted throughput, as the cell (and/or component carrier) to which the UE 105 will switch/handover; See [0112]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim in view of Racz to include wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises selecting a candidate target base station that provides a higher net throughput relative to other candidate target base stations taught by Sayeed in order to optimize communications.

Regarding claim 22, Kim in view of Racz fails to teach the UE of claim 15, wherein the at least one processor is configured to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data by being configured to select a candidate target base station that provides a higher net throughput relative to other candidate target base stations.  
Sayeed teaches wherein the at least one processor is configured to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data by being configured to select a candidate target base station that provides a higher net throughput relative to other candidate target base stations (once the UE 105 completes the prediction of the throughput in each neighboring cell (and/or each component carrier), the UE 105 selects one of neighboring/target cells (e.g., one of cells 102 to 104) having the highest predicted throughput, as the cell (and/or component carrier) to which the UE 105 will switch/handover; See [0112]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim in view of Racz to include wherein the at least one processor is configured to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data by being configured to select a candidate target base station that provides a higher net throughput relative to other candidate target base stations taught by Sayeed in order to optimize communications.

Regarding claim 32, Kim in view of Racz fails to teach the UE of claim 29, wherein the means for determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises means for selecting a candidate target base station that provides a higher net throughput relative to other candidate target base stations.  
Sayeed teaches wherein the means for determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises means for selecting a candidate target base station that provides a higher net throughput relative to other candidate target base stations (once the UE 105 completes the prediction of the throughput in each neighboring cell (and/or each component carrier), the UE 105 selects one of neighboring/target cells (e.g., one of cells 102 to 104) having the highest predicted throughput, as the cell (and/or component carrier) to which the UE 105 will switch/handover; See [0112]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim in view of Racz to include wherein the means for determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises means for selecting a candidate target base station that provides a higher net throughput relative to other candidate target base stations taught by Sayeed in order to optimize communications.

Regarding claim 37, Kim in view of Racz fails to teach the non-transitory computer readable storage medium of claim 34, wherein the program code to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises program code to select a candidate target base station that provides a higher net throughput relative to other candidate target base stations.  
Sayeed teaches wherein the program code to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises program code to select a candidate target base station that provides a higher net throughput relative to other candidate target base stations (once the UE 105 completes the prediction of the throughput in each neighboring cell (and/or each component carrier), the UE 105 selects one of neighboring/target cells (e.g., one of cells 102 to 104) having the highest predicted throughput, as the cell (and/or component carrier) to which the UE 105 will switch/handover; See [0112]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the non-transitory computer readable storage medium of Kim in view of Racz to include wherein the program code to determine the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises program code to select a candidate target base station that provides a higher net throughput relative to other candidate target base stations taught by Sayeed in order to optimize communications.

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Racz and Sayeed as applied to claims 8 and 22 above, and further in view of Pankaj et al. (U.S. PGPub 2013/0136021), hereinafter referred to as Pankaj.
Regarding claim 10, Kim in view of Racz and Sayeed fails to teach the method of claim 8, wherein the higher net throughput is determined based on a bandwidth of the candidate target base station relative to other candidate target base stations.  
Pankaj teaches wherein the higher net throughput is determined based on a bandwidth of the candidate target base station relative to other candidate target base stations (a candidate cell with superior communications properties being chosen, of which includes the bandwidth related to the throughput; See [0060]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kim in view of Racz and Sayeed to include wherein the higher net throughput is determined based on a bandwidth of the candidate target base station relative to other candidate target base stations taught by Pankaj in order to optimize communications.
Regarding claim 24, Kim in view of Racz and Sayeed fails to teach the UE of claim 22, wherein the higher net throughput is determined based on a bandwidth of the candidate target base station relative to other candidate target base stations.  
Pankaj teaches wherein the higher net throughput is determined based on a bandwidth of the candidate target base station relative to other candidate target base stations (a candidate cell with superior communications properties being chosen, of which includes the bandwidth related to the throughput; See [0060]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Kim in view of Racz and Sayeed to include wherein the higher net throughput is determined based on a bandwidth of the candidate target base station relative to other candidate target base stations taught by Pankaj in order to optimize communications.

Allowable Subject Matter
Claims 2-5, 7, 9, 11-14, 16-19, 21, 23, 25-28, 30, 33, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5 appear to be novel and inventive because prior art fails to show or teach wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises: determining a candidate target base station that minimizes a number of measurement gaps necessary for performing positioning measurements with one or more base stations identified in the assistance data and selecting the candidate target base station that minimizes the number of measurement gaps as the target base station for handover.
Claim 7 appears to be novel and inventive because prior art fails to show or teach wherein identifying frequency resources associated with candidate target base stations that will degrade the positioning measurements comprises identifying frequency bands that cause self-interference or that cause de-sense of satellite positioning system measurements or frequency resources to be measured.  
Claim 9 appears to be novel and inventive because prior art fails to show or teach estimating a throughput degradation due to positioning measurements using the serving base station and determining the target base station for handover based on the list of at least one candidate target base station and the assistance data if the throughput degradation is greater than a predetermined threshold.  
Claim 11 appears to be novel and inventive because prior art fails to show or teach wherein the higher net throughput is determined based on a number of Multiple Input Multiple Output (MIMO) layers of the candidate target base station relative to other candidate target base stations.  
Claims 12-14 appear to be novel and inventive because prior art fails to show or teach wherein the positioning measurements are related to timing advance (TA), and wherein determining the target base station for handover based on the list of at least one candidate target base station and the assistance data comprises selecting a candidate target base station with a higher associated sub-carrier spacing than other candidate target base stations.  
	Claims 16-19, 30 and 35 appear to be novel and inventive for reasons similar to claim 2 above.
	Claim 21 appears to be novel and inventive for reasons similar to claim 7 above.
	Claim 23 appears to be novel and inventive for reasons similar to claim 9 above.
	Claim 25 appears to be novel and inventive for reasons similar to claim 11 above.
	Claims 26-28, 33 and 38 appear to be novel and inventive for reasons similar to claim 12 above.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed April 21, 2022, with respect to the rejection(s) of claim(s) 1, 15, 29 and 34 under Kim et al. (U.S. PGPub 2021/01125475), hereinafter referred to as Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Kim in view of Racz et al. (U.S. PGPub 2014/0295884), hereinafter referred to as Racz.
On pages 11-13 of the Applicants’ Response, Applicants state that Kim fails to teach receiving assistance data for positioning measurements and performing positioning measurements based on the assistance data.
Examiner agrees and has thus introduced Racz, which teaches receiving assistance data for positioning measurements (The first radio network node may also distribute any assistance data that the UE might require to perform the positioning measurements; See [0046]) and determining a target base station for handover based on the list of at least one candidate target base station and the assistance data (The UE transmits a measurement report of signal strength of difference cells indicating a handover to a target cell, e.g. the second cell, wherein this suggests that the target has been determined from the available targets based on the assistance data used for the measurement reporting; See [0085]) and performing positioning measurements based on the assistance data (The positioning node may receive the positioning measurement reports from the UE; See [0028]).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/29/2022